Allowable Subject Matter
Claims 1-4, 6-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a flap actuating system comprising a carriage and a linear actuator, wherein the carriage comprises at least one first locking member detachably connected to at least one complementary formed second locking member of the coupling element., and wherein the first and the second locking members are designed and configured to. in a state in which the first locking member is engaged with the second locking member, provide a form-fitting connection between the carriage and the coupling element along the movement direction of the carriage; and wherein the first locking member is provided in a form of locking jaws having a first locking surface and a second locking surface facing each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642